 1 William E. Bonham
   Attorney at law
 2 Old Sacramento
   916 Second Street
 3 Sacramento, CA 95814

 4 Attorneys for Joseph DaRosa

 5

 6                                IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:14-CR-00071-JAM
10
                                   Plaintiff,
11                                                        STIPULATION REGARDING CONTINUANCE OF
                             v.                           DISPOSITION HEARING; ORDER
12
     JOSEPH DAROSA,                                       DATE: November 19, 2019
13                                                        TIME: 9:15 a.m.
                                  Defendant.              COURT: Hon. John A. Mendez
14

15

16                                                STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.      By previous order, the Disposition Hearing in this matter was set for November 19, 2019

20 at 9:15 a.m.

21          2.      By this stipulation, the parties now request continuance of the Disposition Hearing to

22 November 26, 2019 at 9:15 a.m.

23          3.      The parties request a continuance to allow defense counsel additional time to conduct

24 investigation and witness interview in furtherance of preparation of defense Dispositional Memorandum

25 for the Disposition Hearing. Defense counsel has been further delayed in interviews and such further

26 investigation in mitigation of the charges of violation of supervise release is required in the interest of

27 justice. USPO Lisa Hage is properly noticed.

28 ///

                                                          1
 1        IT IS SO STIPULATED.

 2

 3   Dated: November 14, 2019        MCGREGOR W. SCOTT
                                     United States Attorney
 4

 5                                   /s/ ADRIAN T. KINSELLA
                                     ADRIAN T. KINSELLA
 6                                   Assistant United States Attorney
 7

 8   Dated: November 14, 2019        /s/ WILLIAM BONHAM
                                     WILLIAM BONHAM
 9
                                     Counsel for Defendant
10                                   Joseph DaRosa

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 2
 1                                               ORDER

 2         IT IS ORDERED this 14th day of November, 2019, that the Disposition Hearing previously set

 3 for November 19, 2019, at 9:15 a.m. is CONTINUED to November 26, 2019 at 9:15 a.m.

 4

 5

 6
                                                      /s/ John A. Mendez
 7                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
